Exhibit 10.3

SPONSOR SUPPORT AGREEMENT

This SPONSOR SUPPORT AGREEMENT (this “Agreement”), dated as of November 1, 2018,
is made by and among Haymaker Sponsor, LLC, a Delaware limited liability company
(together with its successors, the “Sponsor”), Haymaker Acquisition Corp., a
Delaware corporation (“HYAC”), OneSpaWorld Holdings Limited, an international
business company incorporated under the laws of the Commonwealth of The Bahamas
(“Dory Parent”), and Steiner Leisure Limited, an international business company
incorporated under the laws of the Commonwealth of The Bahamas (the “Steiner
Leisure”). Sponsor, HYAC and Steiner Leisure shall be referred to herein from
time to time collectively as the “Parties”. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Business Combination Agreement (as defined below).

WHEREAS, HYAC, Dory Parent, Steiner Leisure, and the other Sellers party thereto
entered into that certain Business Combination Agreement, dated as of the date
hereof (as it may be amended, restated or otherwise modified from time to time,
the “Business Combination Agreement”); and

WHEREAS, the Business Combination Agreement contemplates that the Parties will
enter into this Agreement concurrently with the entry into the Business
Combination Agreement, whereby Sponsor shall surrender certain of its equity
interests in Dory Parent as of immediately following the Merger Effective Time
and agree to certain covenants and agreements related to the transactions
contemplated by the Business Combination Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Representations and Warranties. The Sponsor represents and warrants to
Steiner Leisure, Dory Parent, and HYAC that the following statements are true
and correct:

a. The Sponsor has the requisite corporate, limited liability company or other
similar power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Sponsor. This Agreement has been duly and validly executed and delivered by the
Sponsor and constitutes a valid, legal and binding agreement of the Sponsor
(assuming this Agreement has been duly authorized, executed and delivered by the
other Parties hereto), enforceable against the Sponsor in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other Laws affecting generally the enforcement of creditors’ rights and
subject to general principles of equity).

b. The Sponsor is the record owner of all of the outstanding shares of HYAC’s
Class B Common Stock (the “Founder Shares”) and 8 million warrants to purchase
shares of HYAC’s Class A Common Stock at a price of $11.50 per share (the
“Founder Warrants”) as of the date hereof, which constitutes all of the equity
securities in HYAC held by Sponsor and its Affiliates as of the date hereof.
Immediately after the Merger Effective Time, all of the Forfeited Securities (as
defined herein) will be owned of record by the Sponsor, and all other Founder
Shares and Founder Warrants will be owned of record by Sponsor or its direct or
indirect equityholders, which Forfeited Securities, such other Founder Shares
and Founder Warrants owned of record by the Sponsor and any other equity
securities of HYAC acquired by the Sponsor in accordance with Section 3(e)
hereof will constitute all of the equity securities in HYAC held by Sponsor and
its Affiliates as of immediately after the Merger Effective Time. The Sponsor
has, or will have as of the date hereof and immediately prior to giving effect
to the transactions



--------------------------------------------------------------------------------

occurring on the Closing Date, as applicable, valid, good and marketable title
to such Forfeited Securities (or, prior to the Closing Merger, the Founder
Shares and Founder Warrants for which such Forfeited Securities will constitute
merger consideration in the Closing Merger), free and clear of all Liens (other
than Liens pursuant to this Agreement or any other Ancillary Document and
transfer restrictions under applicable Law or under the Governing Documents of
HYAC (prior to the Closing Merger) or Dory Parent (after the Closing Merger)).
Except for this Agreement, the Sponsor is not party to any option, warrant,
purchase right, or other contract or commitment that could require the Sponsor
to sell, transfer, or otherwise dispose of the Forfeited Securities (or, prior
to the Closing Merger, the Founder Shares and Founder Warrants for which such
Forfeited Securities will constitute merger consideration in the Closing
Merger). Except as disclosed in the HYAC SEC Reports at least one day prior to
the date hereof or as provided in this Agreement, the Business Combination
Agreement, the Ancillary Documents, or the Governing Documents of the Sponsor,
the Sponsor is not a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of the Founder Shares or the Founder
Warrants. Neither the Sponsor, nor any transferees of any equity securities of
HYAC initially held by the Sponsor, has asserted or perfected any rights to
adjustment or other anti-dilution protections with respect to any equity
securities of HYAC (including the Founder Shares and the Founder Warrants)
(whether in connection with the transactions contemplated by the Business
Combination Agreement or otherwise).

c. The execution, delivery and performance by it of this Agreement and the
consummation by the Sponsor of the transactions contemplated hereby do not:
(i) conflict with or result in any breach of any provision of the Governing
Documents of the Sponsor, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Sponsor is a
party or by which its properties or assets may be bound, (iii) violate any Order
or Law of any Governmental Entity applicable to the Sponsor or its Subsidiaries,
or any of their respective properties or assets (including the Founder Shares
and the Founder Warrants), as applicable, or (iv) result in the creation of any
Lien (other than Liens pursuant to this Agreement or any other Ancillary
Document to which it is subject or bound and transfer restrictions under
applicable Law or under the Governing Documents of HYAC (prior to the Closing
Merger) or Dory Parent (after the Closing Merger)) upon its assets (including
the Founder Shares and the Founder Warrants), except in the case of
clauses (ii), (iii) and (iv) above, for violations which would not reasonably be
expected to materially impact, impair or delay or prevent the ability of the
Sponsor to consummate the transactions contemplated by this Agreement or have a
material adverse effect on the ability of the Sponsor to perform its obligations
hereunder.

2. Sponsor Forfeiture. The Sponsor hereby agrees that, immediately following the
Merger Effective Time, the Sponsor shall automatically be deemed to irrevocably
transfer to Dory Parent, surrender and forfeit for no consideration (i)
3,250,000 Dory Parent Common Shares (subject to adjustment (a) as described in
the proviso to the definition of Founder Deferred Shares and (b) as provided in
the following sentence), and (ii) a number of Dory Parent Warrants equal to
5,006,581, less, solely in the event there is Buyer Excess Cash, the Dory Parent
Warrant Adjustment Amount (such Dory Parent Common Shares and Dory Parent
Warrants, collectively, the “Forfeited Securities”) and that from and after such
time such Dory Parent Common Shares shall be deemed to be cancelled and no
longer outstanding. The Sponsor hereby acknowledges and agrees (on behalf of
itself and any transferee of Founder Shares) that pursuant to the Closing
Merger, at the Merger Effective Time, the Founder Shares shall be converted into
the right to receive, in the aggregate, (x) 6,250,000 Dory Parent Common Shares
(a portion of which shall be transferred and forfeited in accordance with this
Agreement) and (y) 2,000,000 Founder Deferred Shares (subject to adjustment as
described in the proviso to the

 

2



--------------------------------------------------------------------------------

definition of Founder Deferred Shares). The Sponsor further acknowledges and
agrees that the terms and conditions of the Founder Deferred Shares (including
the restrictions on transfer of any such Founder Deferred Shares provided
therein) are governed by Section 2.6 of the Business Combination Agreement and
the Sponsor acknowledges and agrees to be bound by such terms and conditions.

3. Covenants.

a. Subject to the terms and conditions of this Agreement, the Sponsor hereby
unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by
Section 2 of this Agreement.

b. From the date hereof until the earlier of the Closing and the termination of
the Business Combination Agreement in accordance with its terms, the Sponsor
hereby unconditionally and irrevocably agrees that at any duly called meeting of
the stockholders of HYAC (or any adjournment or postponement thereof), and in
any action by written consent of the stockholders of HYAC, it shall, and shall
cause its Affiliates to, if a meeting is held, appear at the meeting, in person
or by proxy, or otherwise cause its equity securities in HYAC to be counted as
present thereat for purposes of establishing a quorum, and it shall vote or
consent (or cause to be voted or consented), in person or by proxy, all of its
equity securities (a) (i) in favor of the Business Combination Agreement, the
Ancillary Documents (which, for the avoidance of doubt, shall include this
Agreement) and the transactions contemplated hereby and thereby and (ii) against
any action, proposal, transaction or agreement that would result in a breach in
any respect of any covenant, representation or warranty or any other obligation
or agreement of HYAC contained in the Business Combination Agreement or in any
Ancillary Document, and (b) against any of the following actions or proposals
(other than the transactions contemplated by the Business Combination Agreement
and the Ancillary Documents): (A) HYAC Acquisition Transaction or any proposal
in opposition to approval of the Business Combination Agreement or any other
Transaction Proposal or in competition with or materially inconsistent with the
Business Combination Agreement or any other Transaction Proposal; and (B) (x)
any change in the present capitalization of HYAC or any amendment of the
Governing Documents of HYAC, including any redemption of any equity securities
in HYAC (other than any redemption of equity securities in HYAC held by HYAC
equityholders (other than the Sponsor and its transferees) contemplated by the
existing Governing Documents of HYAC); (y) any change in HYAC’s corporate
structure or business; or (z) any other action or proposal involving HYAC or any
of its Subsidiaries that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect in any
material respect the transactions contemplated by the Business Combination
Agreement or any Ancillary Document or would reasonably be expected to result in
any of the conditions to HYAC’s obligations under the Business Combination
Agreement or any Ancillary Document not being fulfilled.

c. From the date hereof until the earlier of the Closing and the termination of
the Business Combination Agreement in accordance with its terms, the Sponsor
hereby unconditionally and irrevocably agrees that it shall not, without the
prior written consent of Steiner Leisure, other than the transfer to any of
Sponsor’s direct or indirect equityholders of any Founder Shares or Founder
Warrants that are not Forfeited Securities, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder, with respect to any equity securities of HYAC
or any securities convertible into, or exercisable, or exchangeable for, equity
securities of HYAC owned by it, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any

 

3



--------------------------------------------------------------------------------

of the economic consequences of ownership of any equity securities of HYAC or
any securities convertible into, or exercisable, or exchangeable for, equity
securities of HYAC owned by it, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clauses (i) or (ii).

d. Prior to the Closing, the Sponsor will re-domicile to a non-U.S.
jurisdiction.

e. Prior to the Closing, the Sponsor may not acquire any equity securities in
HYAC without the prior written consent of Steiner Leisure (such consent not to
be reasonably withheld, conditioned or delayed).

4. Termination. This Agreement shall terminate, and have no further force and
effect, if the Business Combination Agreement is terminated in accordance with
its terms prior to the Closing under the Business Combination Agreement.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.

6. Jurisdiction and Venue. Each Party (a) irrevocably consents to the service of
the summons and complaint and any other process in any action or proceeding
relating to the transactions contemplated by this Agreement, for and on behalf
of itself or any of its properties or assets, in accordance with this Section 6
or in such other manner as may be permitted by applicable Law, that such process
may be served in the manner of giving notices in Section 8 and that nothing in
this Section 6 shall affect the right of any Party to serve legal process in any
other manner permitted by applicable law, (b) irrevocably and unconditionally
consents and submits itself and its properties and assets in any action or
proceeding to the exclusive general jurisdiction of the Court of Chancery of the
State of Delaware (the “Chancery Court”) and any state appellate court therefrom
located within the State of Delaware (or, only if the Chancery Court declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware) in the event any dispute or controversy arises out of the
Business Combination Agreement or any Ancillary Document or the transactions
contemplated hereby or thereby, or for recognition and enforcement of any Order
in respect thereof, (c) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(d) agrees that any actions or proceedings arising in connection with the
Business Combination Agreement or any Ancillary Document or the transactions
contemplated hereby or thereby shall be brought, tried and determined only in
the Chancery Court and any state appellate court therefrom located within the
State of Delaware (or, only if the Chancery Court declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), (e) waives any objection that it may now or hereafter have
to the venue of any such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same and (f) agrees that it will not bring any action
relating to the Business Combination Agreement or any Ancillary Document or the
transactions contemplated hereby or thereby in any court other than the
aforesaid courts. Each Party agrees that a final Order in any action or
proceeding in such courts as provided above shall be conclusive and may be
enforced in other jurisdictions by suit on the Order or in any other manner
provided by applicable Law.

7. Waiver of Jury Trial. THE PARTIES EACH HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (I) ARISING UNDER THE BUSINESS COMBINATION AGREEMENT OR UNDER
ANY ANCILLARY DOCUMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF

 

4



--------------------------------------------------------------------------------

THE BUSINESS COMBINATION AGREEMENT OR ANY ANCILLARY DOCUMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. THE
PARTIES EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

8. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by facsimile (having
obtained electronic delivery confirmation thereof), e-mail (having obtained
electronic delivery confirmation thereof), or by registered or certified mail
(postage prepaid, return receipt requested) to the other Parties as follows:

 

  a.

If to HYAC or the Sponsor, to:

c/o Haymaker Acquisition Corp.

650 Fifth Avenue, Floor 10

New York, NY 10019 Attn:   Christopher Bradley Email:  
cbradley@mistralequity.com with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

1251 Avenue of the Americas, 27th Floor

New York, NY 10020 Attention:   Sidney Burke   Richard Rubano Facsimile:   (212)
335-4501 E-mail:   sidney.burke@dlapiper.com   richard.rubano@dlapiper.com

 

  b.

If to Steiner Leisure, to:

 

c/o Catterton Management Company L.L.C.

599 West Putnam Avenue

Greenwich, CT 06830 Attention:   J. Michael Chu   Marc Magliacano   Dave
McPherson Facsimile:   (203) 629-4903 E-mail:   Michael.Chu@lcatterton.com  
Marc.Magliacano@lcatterton.com   Dave.McPherson@lcatterton.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

 

5



--------------------------------------------------------------------------------

Attention:    Joshua Kogan, P.C.      Ryan Brissette Facsimile:    (212)
446-6460 E-mail:    joshua.kogan@kirkland.com    ryan.brissette@kirkland.com

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

9. Remedies. Except as otherwise expressly provided herein, any and all remedies
provided herein will be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by law or equity upon such Party, and the exercise
by a Party of any one remedy will not preclude the exercise of any other remedy.
The Parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur in the event that the
Parties do not perform their respective obligations under the provisions of this
Agreement (including failing to take such actions as are required of them
hereunder to consummate the transactions contemplated by this Agreement) in
accordance with their specific terms or otherwise breach such provisions. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without posting a bond or undertaking and without proof
of damages and this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the Parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
when expressly available pursuant to the terms of this Agreement on the basis
that the other parties have an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or equity.

10. Counterparts; Electronic Signatures. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, e-mail, or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.

11. Amendment. This Agreement may be amended or modified only by a written
agreement executed and delivered by duly authorized officers of the Parties.
This Agreement may not be modified or amended except as provided in the
immediately preceding sentence and any purported amendment by any Party or
Parties effected in a manner which does not comply with this Section 11 shall be
void, ab initio.

12. Assignment. This Agreement shall not be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Parties hereto. Any attempted assignment of this Agreement not in accordance
with the terms of this Section 12 shall be void.

13. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable Law,
but if any term or other provision of this Agreement is held to be invalid,
illegal or unenforceable under applicable Law, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision of this Agreement is invalid, illegal or unenforceable under
applicable Law, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

signature page follows

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

HAYMAKER SPONSOR, LLC

By:  

/s/ Christopher Bradley

Name:   Christopher Bradley Title:   CFO

 

HAYMAKER ACQUISITION CORP.

By:  

/s/ Christopher Bradley

Name:   Christopher Bradley Title:   CFO

ONESPAWORLD HOLDINGS LIMITED

By:  

/s/ Leonard Fluxman

Name:   Leonard Fluxman Title:   President and CEO

 

STEINER LEISURE LIMITED

By:  

/s/ Leonard Fluxman

Name:   Leonard Fluxman Title:   President and CEO

[Signature Page to Sponsor Agreement]